Appeal Reinstated; Order filed July 25, 2013.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-12-00751-CV
                                   ____________

                        YUSUF M. SULTAN, Appellant

                                         V.

        CA NEW PLAN FIXED RATE PARTNERSHIP, L.P., Appellee


                    On Appeal from the 157th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2010-46160


                                   ORDER

       On October 18, 2012, this appeal was abated for sixty days and the
underlying dispute was referred to mediation. The parties have not advised this
court whether the case settled in mediation. The record has been filed in this
appeal. To date, appellant has not filed a brief or a motion for extension of time to
file a brief.
      Unless appellant filed a brief with the clerk of this court on or before August
16, 2013, the court will dismiss the appeal for want of prosecution. See Tex. R.
App. P. 42.3(b).



                                      PER CURIAM




                                         2